DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 10, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE10019782 A1 (“'782”), in view of Farah et al. (US 2017/0044340 A1) (“Farah”).
With respect to claim 1, '782 discloses a vehicle sensor system (abstr., Fig.), comprising an exterior surface – the surface of element 1 – the windscreen – and a film – element 10 – a dirt repellent layer – on the exterior surface, having a first surface opposite the exterior surface (abstr., Fig.).  '782 is silent with respect to dirt repellant layer being a multilayer film comprising a polymeric film, and the first surface being hydrophobic and planar.  
Farah discloses a multilayer film comprising a polymeric film, wherein the first surface is hydrophobic and planar – the film comprises nanostructures and is coated with a hydrophobic coating (abstr., abstr., 0009, 0010, 0081, Fig. 1).  The multilayer film is transparent, provides self-cleaning property and is suitable for use on windshields (0009, 0010).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the dirt repellant layer of '782 of the multilayer film of Farah, as the film of Farah can be used on windshields and has a self-cleaning property.
Regarding claim 5, '782 and Farah teach the system of claim 1.  '782 teaches the exterior surface being a windshield surface (abstr., Fig.).
As to claim 8, '782 and Farah teach the system of claim 1.  Farah discloses a contact angle hysteresis of less than 10 degrees (0010).  The range of contact angle hysteresis overlaps the range recited in claim 8; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
With respect to claim 10, '782 and Farah teach the system of claim 1.  Farah discloses the polymeric film being polyurethane (0010).
Regarding claim 24, '782 and Farah teach the system of claim 1.  '782 discloses the polymeric film conformable to the exterior surface, the exterior surface implied as being curved as it is a windshield (abstr., Fig.).
As to claim 25, '782 and Farah teach the system of claim 1.  Farah discloses the first surface comprising nanofeatures that are substantially perpendicular to the exterior surface – e.g. nanopillars (0010, 0013).
Claims 3, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over '782, in view of Farah, and further in view of Ho et al. (US 2017/0107398 A1) (“Ho”).
With respect to claim 3, '782 and Farah teach the system of claim 1, but are silent with respect to the multilayer film comprising an adhesive layer.  Ho discloses a hydrophobic multilayer film (abstr.), which can be applied to vehicles (0015), the film including an adhesive layer for attaching the film to a substrate (0058-0059).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the film of Farah with an adhesive layer to enable attachment of the film to a substrate.
Regarding claim 7, '782 and Farah teach the system of claim 1, but are silent with respect to the hydrophobic surface having an advancing water contact angle of greater than 130°.  Ho discloses a hydrophobic film (abstr.), wherein the hydrophobic surface has an advancing water contact angle of at least 103°(0087).  The range of an advancing water contact angle overlaps the range recited in claim 7; overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the hydrophobic surface of '782 and Farah having advancing water contact angle as disclosed in Ho as the range allows for proper self-cleaning properties of the layer (0087).
As to claim 9, '782 and Farah teach the system of claim 1.  Farah discloses the film having a transmittance of greater than 90% (0010, 0011, 0016).  Farah mentions haze as a characteristic (0016, 0089), but does not disclose explicitly the film having a .  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over '782, in view of Farah, and further in view of Bingle et al. (US 2011/0249120 A1) (“Bingle”).
With respect to claim 4, '782 and Farah teach the system of claim 1, but are silent with respect to the sensor system including a camera.  Bingle discloses a sensor system provided at a windshield, the sensor including a camera (abstr., 0070, Figs. 1-3).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the sensor of '782 as a camera, as cameras as sensors are known in the art as located at vehicle windshields.


Response to Arguments
Applicant’s arguments filed on Nov. 3, 2021 have been fully considered.  
Applicant’s arguments with respect to Zhang have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617.  The examiner can normally be reached on M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783